                Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 1 of 37



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 SLINGSHOT PRINTING LLC,

                        Plaintiff,
                                                    C.A. No. 6:19-cv-00364
           v.
                                                    Jury Trial Demanded
 HP INC.,

                        Defendant.



                                        COMPLAINT

       Plaintiff Slingshot Printing LLC (“Slingshot” or “Plaintiff”), files this complaint

for patent infringement against Defendant HP Inc. (“HP” or “Defendant”), under 35

U.S.C. § 271, as a result of HP’s unauthorized use of Slingshot’s patents, and alleges as

follows:

                                       THE PARTIES

       1.        Slingshot is a limited liability company organized and existing under the

laws of Delaware, with its principal place of business at 8455 Colesville Road, Suite 830,

Silver Spring, MD 20910.

       2.        On information and belief, HP is a Delaware corporation with a principal

place of business at 1501 Page Mill Road, Palo Alto, CA 94304.

       3.        On information and belief, HP formally registered to do business in the

state of Texas under Texas SOS file Number 0012093906 in May 1998, and, since at least




23164195
            Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 2 of 37



as early as 2016, HP has had an established place of business in this judicial district with

a physical office at 3800 Quick Hill Rd #100, Austin, TX 78728.

                              JURISDICTION AND VENUE

       4.     This is a civil action for infringement of United States Patent Nos.:

6,485,124; 6,666,449; 6,773,088; 7,311,385; 7,819,498; 7,841,712; and 8,113,618 (collectively,

the “patents-in-suit” or “asserted patents”). True and correct copies of the patents are

attached as Exhibits 1-7, respectively.

       5.     This action arises under the patent laws of the United States, 35 U.S.C. §

100 et seq., generally, and 35 U.S.C. §§ 271(a), specifically.

       6.     This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 and 28 U.S.C. § 1338.

       7.     HP is subject to this Court’s specific and general personal jurisdiction, in

accordance with due process and/or the Texas Long Arm Statute because, in part, HP

“[r]ecruits Texas residents, directly or through an intermediary located in this state, for

employment inside or outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       8.     Additionally, this Court has specific personal jurisdiction over HP because

it committed and continues to commit acts of infringement in this judicial district in

violation of 35 U.S.C. § 271(a). In particular, HP has made, used, offered to sell, and sold

products and systems in this judicial district, including infringing thermal inkjet

printers and thermal inkjet print cartridges.

       9.     In addition, and on information and belief, HP is subject to the Court’s

general jurisdiction because it regularly conducts and solicits business, or otherwise

                                                2
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 3 of 37



engages in other persistent courses of conduct in this district, and/or derives

substantial revenue from the sale and distribution of goods and services provided to

individuals and businesses in this district.

       10.    In sum, this Court has specific and general personal jurisdiction over HP

because, inter alia, HP, on information and belief: (1) has substantial, continuous, and

systematic contacts with this State and this judicial district; (2) owns, manages, and

operates facilities in this State and this judicial district; (3) enjoys substantial income

from sales in this State and this judicial district; (4) employs Texas residents in this State

and this judicial district, and (5) markets products in this State and judicial district.

       11.    Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400, at least because

HP, either directly or through its agents, has committed acts of infringement in this

district, and has a regular and established place of business in this district.

       12.    On information and belief, HP maintains a significant physical presence in

this district that is an established place of business of Defendant. Specifically, HP has a

large corporate office at 3800 Quick Hill Rd #100, Austin, TX 78728 (“Austin Office”),

which is within this judicial district. Affixed to the exterior of the Austin Office is large

and clear signage that reads “HP” as seen in the image below:




                                               3
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 4 of 37




Source: Google Streetview of 3800 Quick Hill Road (attached as Exhibit 8)
(https://www.google.com/maps/@30.4700385,-97.6860037,3a,75y,339.27h,89.01
t/data= !3m7!1e1!3m5!1s1Y6-J_EubV2V98_XmOH_NA!2e0!6s%2F%2Fgeo1.ggpht.com
%2Fcbk %3Fpanoid%3D1Y6-J_EubV2V98_XmOH_NA%26output%3Dthumbnail%26cb
_client%3Dmaps_sv.tactile.gps%26thumb%3D2%26w%3D203%26h%3D100%26yaw%3
D137.1953%26pitch%3D0%26thumbfov%3D100!7i16384!8i8192).

       13.     On information and belief, HP uses the Austin Office as a regular and

established place of business because this location is where numerous important

employees work, including, but not limited to a Director of IT, a Director of

Governmental Affairs, software and hardware engineers, and other engineers.

       14.     Additionally, HP’s website lists fifty-one H-1B labor condition

applications for persons employed in Austin Texas. See Exhibit 9

(http://www.hp.com/hpinfo/). Thus, the workers in Austin are highly specialized and

important to the regular operation of HP because workers holding H-1B visa are

employed in a specialty occupation that requires a “theoretical and practical application

of a body of highly specialized knowledge . . . and attainment of a bachelor’s or higher

degree in the specific specialty. . . .” See generally 8 U.S.C. § 1184.


                                                4
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 5 of 37



       15.    Moreover, HP lists several positions on its website for careers in Austin,

Texas, including the exemplary one seen in the screenshot below:




See Exhibit 10 (https://h30631.www3.hp.com/job/bengaluru/cyber-security-
engineer/3544/8853709).

       16.    On information and belief, HP owns real estate in the Austin, Texas region

including properties at 7501 N. Capital of Texas Highway, TX 78731; 3301 Hibbets Rd,

Austin, TX 78721; 14231 Tandem Blvd, Austin, TX 78728; and 14219 Tandem Blvd,

Austin, TX 78728.

       17.    Additionally, HP operates the HP Partners First Program. See generally,

Exhibit 11 (HP Partners First Program Brochure). The program is a partnership

agreement between HP and retailers throughout the area that “is focused on being first

in sales, speed and solutions, offering a comprehensive framework that encompasses a

broad range of partner motions.” A portion of the program is detailed in the

infographic below:




                                            5
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 6 of 37




See Exhibit 11 at page 10.

       18.    The HP Partners First Program includes three tiers of partnership: Silver,

Gold, and Platinum. At every level, the partners are required to enter into a formal

Partner agreement with HP, and provide Sales Certified Printing, Computing and

Supplies. Id. at 11. Additionally, HP provides market development funds to Platinum

members. Id. at 15.

       19.    Moreover, “HP places great value in partnership with reseller partners

contributing significantly towards HP’s business revenue. Visibility of partner’s

business are critical component towards fine-tuning of collaborative sales effort.” Id at

44.

       20.    Through this HP Partners First Program, HP has hundreds of partners

physically located throughout this district, including but not limited to contracted HP

partners in Waco, Austin, and San Antonio. Indeed, the HP website provides

consumers with the ability to search for resellers based on cities or zip codes in this




                                             6
23164195
           Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 7 of 37



district. Conducting a simple search on HP’s website of Waco, Austin, and San Antonio

yields the results seen in the screenshots on the following pages:




                                         Austin, Texas




                                          Waco, Texas



                                            7
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 8 of 37




                                    San Antonio, Texas

       21.    A search of the Austin, Texas area in this portal yields at least fifty-nine

partners participating in the HP Partners First Program. Fifteen of those partners are

platinum partners. All of the platinum partners offer HP Computing, Printing, Services,

and Supplies to consumers in the Austin area.

       22.    By way of example, ImageNet Consulting is listed as a Platinum Partner

selling printing services, as seen in the screenshot below:




                                             8
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 9 of 37



According to ImageNet Consulting’s website, the company offers several printers for

sale including the HP PageWide Pro MFP P57750 and HP PageWide Managed

E55650dn. Both of which are infringing inkjet printers. See Exhibit 12

(http://www.imagenetconsulting.com/products/copiers-printers-

scanners/workteam-printers/).

       23.    Likewise, a targeted search of the Waco, Texas area yields at least seven

partners participating in the HP Partners First Program. All of those partners are Silver

partners of the HP Partners First Program, and at least one of those silver members

offers HP Computing, Printing, and Supplies to consumers in the Waco area. By way of

further example, Texexpro LLC is listed as a Silver Partner Selling printing services, as

seen in the screenshot below:




According to Texexpro LLC’S website, the company offers several printers for sale

including the HP OfficeJet 4650, an infringing inkjet printer. See Exhibit 13

(https://www.texexpro.com/copy-of-products).

       24.    Additionally, a targeted search of the San Antonio, Texas area yields at

least fifty-five partners participating in the HP Partners First Program. Seventeen of



                                             9
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 10 of 37



those partners are platinum partners. All of the platinum partners offer HP Computing,

Printing, Services, and Supplies to consumers in the San Antonio area.

       25.     By way of example, ARC Document Solutions LLC is listed as a Platinum

Partner Selling printing services as seen in the screenshot below:




According to ARC Document Solutions LLC’s website, the company offers several

printers for sale including the HP PageWide Enterprise Color 556dn Color Printer, HP

PageWide Pro 750dw Color Printer, and the HP PageWide Pro 452dw Color Printer, all

of which are infringing inkjet printers. See Exhibit 14

(http://shop.arcsupplies.com/store/c-527-ink-printers.aspx).

       26.     Moreover, consumers in this district are able to purchase infringing

thermal inkjet printers and cartridges directly from HP through its online website at

https://store.hp.com/us/en. HP, directly and/or through its agents, advertises in this

district, and through its website and other websites, offers to sell, sells and/or

distributes its products in this district, and/or has induced the sale and use of its

products in this district.




                                             10
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 11 of 37



       27.     Accordingly, upon information and belief, HP, either directly or through

its agents, distributes, markets, delivers and sells, among other products, infringing

inkjet printers and inkjet cartridges within this judicial district through the HP Partners

First Program; through many stores in Waco, Austin, and San Antonio and the

surrounding area, such as Best Buy, S.P. Richards Co., Staples Inc., and Frys Electronics;

and directly to consumers through its online store front at https://store.hp.com/us/en.

       28.     On information and belief, HP, through at least its website and its

partners, has substantial sales of products, including infringing inkjet printers and

cartridges, in this district, and an established and substantial business presence in this

district. On information and belief, HP sells its products, including infringing inkjet

printers and cartridges, online through the Internet for delivery in this district, and

through stores located in this district.

       29.     On information and belief, HP derives substantial revenue from the sale of

infringing inkjet printers and inkjet cartridges distributed to, and within this district.

       30.     On information and belief, HP has previously litigated at least one patent

infringement case before this court without contesting jurisdiction and venue in Iron

Oak Technologies, LLC v. HP Inc., Case No. 17-cv-1068, W.D. Texas.

                                 THE PATENTS-IN-SUIT

                                Lexmark International, Inc.

       31.     The patents-in-suit arise from Lexmark International, Inc.’s (“Lexmark”)

many years of researching, designing and developing innovative and proprietary inkjet

printer and inkjet cartridge technologies.

                                             11
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 12 of 37



       32.     Lexmark formed in 1991 when IBM divested a number of its hardware

manufacturing operations, including printer and printer supply operations. Since that

time, Lexmark became a leading developer, manufacturer and supplier of printing

solutions including thermal inkjet printers, and their associated supplies and services.

Lexmark developed and owned most of the technology for its inkjet printers and

associated supplies, and that differentiated Lexmark from a number of its major

competitors.

       33.     Lexmark’s research and development activity focused on, inter alia, inkjet

printers and printer supplies. The process of developing new technology products is

complex and requires innovative designs and engineering that anticipate customer

needs and technological trends. Lexmark’s research and development expenditures

were $375 million in 2009, $423 million in 2008, $401 million in 2007, $371 million in

2006, $336 million in 2005, $312 million in 2004, $266 million in 2003, $247 million in

2002, $246 million in 2001, $217 million in 2000, and $184 million in 1999.

       34.     Lexmark’s intellectual property was one of its major assets and ownership

of its innovative and proprietary inkjet printer and inkjet cartridge technology was

important to its competitive position. As of April 2013, Lexmark held approximately

1,500 inkjet patents worldwide. Lexmark was recognized as an industry leader in inkjet

printer and inkjet cartridge technology.

       35.     Upon information and belief, the current estimated industry-wide revenue

for inkjet printer hardware and associated supplies exceeded $20 billion in the United




                                            12
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 13 of 37



States alone. On information and belief, HP’s annual U.S. revenue in the inkjet printer

hardware and associated supplies exceeded $6 billion.

       36.     In its business strategy to transition from a hardware-centric company to

an end-to-end solutions company, Lexmark entered into discussions for the sales of its

hardware-based inkjet-related research and development assets.

       37.     Recognizing the incredible value of Lexmark’s intellectual property, in

2013, Funai Electric Co., Ltd. (“Funai”) acquired Lexmark’s inkjet technology and assets,

including the patents-in-suit for approximately $100 million.

       38.     Funai assigned to Slingshot all substantial rights, title, and interest in the

patents-in-suit.

                           The Invention of the Patents-in-Suit

       39.     Most of the early printers that could be used with personal computers

were noisy impact printers, including dot-matrix and daisy-wheel printers. Both were

introduced in the early 1970s. Dot-matrix printers worked by driving printhead pins

into an ink-infused ribbon to get ink onto the page, and daisy-wheel printers worked by

driving a wheel of pre-formed typewriter-like characters into the ribbon. But beginning

in the mid-1980s, consumer inkjet and laser printers were introduced nearly

simultaneously, and they eventually took over a large percentage of the printer market.

Technology breakthroughs in drop-on-demand inkjet technology, however, made the

devices viable for both home and small office use.

       40.     Further, as a result of continuing technology advances, and starting in the

mid-1990s, inkjet printers caught-up with, and surpassed all other printer types, even

                                              13
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 14 of 37



laser printers. And because of their lower cost, ever improving resolution and ability to

print in vivid color, this was when color inkjet printers and cartridges became popular

in the market.

       41.     Inkjet printers spray liquid ink onto paper in tiny, precise drops. The ink

is held in replaceable or refillable cartridges, most of which include a printhead with an

array consisting of hundreds or thousands of tiny nozzles arranged close together

through which the ink droplets are sprayed. Some printers have built-in printheads that

are separate from the ink cartridges. The cartridges also include microchips and other

electronic components to control the ink spray, as well as ink containment systems such

as foams, bladders, and springs. Inkjet printers use either thermal technology (e.g., tiny

chambers where ink is heated) or piezoelectric crystals (which vibrate or change shape

when charged) to propel tiny ink droplets onto a page to create the printed text or

images. A printer arm moves the cartridges across the page as the images are drawn.

Software algorithms interpret the computer image the user is trying to print to

determine the color and position of the ink that makes it to the page.

       42.     Typically, the ink in an inkjet printer includes black plus three primary

colors with which all the other printable colors are made through blending. The

primary colors are cyan (blue), magenta (a reddish color) and yellow. Black ink is

usually held in its own cartridge. For some printers, the primary colors are housed in a

single cartridge, while for others, each color has its own separate cartridge.

       43.     As mentioned above, Lexmark entered the inkjet market after being spun-

off from IBM in 1991. Highlights of its technological developments span over many

                                             14
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 15 of 37



years. Lexmark announced its first inkjet printer, the IBM Color Jetprinter PS 4079, in

1992. In 1993, Lexmark introduced its first inkjet printer with an internally-developed

engine (monochrome printing), the IBM ExecJet III 4076. In 1994, Lexmark announced

its first internally developed inkjet color printer, the ExecJet IIc. In 1997, Lexmark

announced the industry’s first inkjet device capable of printing 1,200 x 1,200 dpi, the

Lexmark 7000 Color Jetprinter. In 1998, Lexmark launched the industry’s first 2-in-1

printer, the Lexmark 5770 Photo Jetprinter, allowing users to edit, print, and store

digital photos without a PC. Lexmark continued to advance inkjet printer technology,

and in 2007, announced that eight of its twelve new Lexmark inkjet printers had

wireless capabilities spanning four-in-one and single-function printer categories.

       44.     As the patents-in-suit demonstrate, Lexmark’s research and development

efforts and investments were pioneering in the industry, covering all aspects of inkjet

printer technology, including printers, printheads, heater chips, substrates, inkjet

containment systems, and ink drop delivery.

                             United States Patent No. 6,485,124

       45.     On November 26, 2002, the USPTO duly and legally issued United States

Patent No. 6,485,124 (“the ’124 patent”) entitled “Optical alignment method and

detector” to inventors Dave G. King and Patrick L. Kroger. A true and correct copy of

the ’124 patent is attached as Exhibit 1.

       46.     The ’124 patent is presumed valid under 35 U.S.C. § 282.

       47.     Slingshot owns all substantial rights, title, and interest in the ’124 patent.




                                              15
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 16 of 37



       48.     As set forth in the Abstract, the ‘124 patent is directed to, among other

things,

       An alignment detector that detects an alignment of a printhead of a printer, with
       the alignment detector including a photodetector and a single focusing element
       focusing a point on a media to a point on the photodetector. The alignment
       detector can be used to detect the alignment of the printer by scanning the
       alignment detector across the media and detecting predetermined marks
       previously printed on the media by imaging the predetermined marks using the
       alignment detector. The area between the single focusing element and the
       photodetector may be filled by a translucent material, such that there is no air
       gap between the two.

                             United States Patent No. 6,666,449

       49.     On December 23, 2003, the USPTO duly and legally issued United States

Patent No. 6,666,449 (“the ’449 patent”) entitled “Star wheel surface enhancement and

process of manufacture” to inventors Stephen F. DeFosse, Edward L. Kiely and Sean D.

Smith. A true and correct copy of the ’449 patent is attached as Exhibit 2.

       50.     The ’449 patent is presumed valid under 35 U.S.C. § 282.

       51.     Slingshot owns all substantial rights, title, and interest in the ’449 patent.

       52.     As set forth in the Abstract, the ’449 patent is directed to, among other

things,

       A star wheel manufacturing process, and a star wheel manufactured thereby,
       suitable for an ink jet printer. Metal is formed by chemical milling, subtractive
       etching or the like, into the desired star wheel configuration, including a
       plurality of radially extending projections having tips. At least a portion of each
       tip has an electropolished surface. A coating of fluorinated polymer or the like
       may be applied to at least a portion of the electropolished surface on each tip.




                                              16
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 17 of 37



                             United States Patent No. 6,773,088

       53.     On August 10, 2004, the USPTO duly and legally issued United States

Patent No. 6,773,088 (“the ’088 patent”) entitled “Double lipped printhead maintenance

cap” to inventors Charles S. Aldrich, Marvin J. Jackson, Martin A. Johnson, and Herman

A. Smith. A true and correct copy of the ’088 patent is attached as Exhibit 3.

       54.     The ’088 patent is presumed valid under 35 U.S.C. § 282.

       55.     Slingshot owns all substantial rights, title, and interest in the ’088 patent.

       56.     As set forth in the Abstract, the ’088 patent is directed to, among other

things,

       A printhead maintenance cap includes a base and a wall portion. The wall
       portion is defined by a plurality of adjoining walls, and has a proximal end and a
       distal end, the plurality of adjoining walls defining an interior region. The
       proximal end is coupled to the base. A first lip extends from the distal end of the
       wall portion by a first extent in a direction non-orthogonal to the base, the first
       lip defining a first perimetrical sealing surface. A second lip extends from the
       distal end of the wall portion by a second extent, the second lip being spaced
       apart from the first lip, the second lip defining a second perimetrical sealing
       surface.

                             United States Patent No. 7,311,385

       57.     On December 25, 2007, the USPTO duly and legally issued United States

Patent No. 7,311,385 (“the ’385 patent”) entitled “Micro-fluid ejecting device having

embedded memory device” to inventors John G. Edelen, George K. Parish and Kristi M.

Rowe. A true and correct copy of the ’385 patent is attached as Exhibit 4.

       58.     The ’385 patent is presumed valid under 35 U.S.C. § 282.

       59.     Slingshot owns all substantial rights, title, and interest in the ’385 patent.




                                              17
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 18 of 37



       60.     As set forth in the Abstract, the ’385 patent is directed to, among other

things,

       A semiconductor substrate for a micro-fluid ejecting device. The semiconductor
       substrate includes a plurality of fluid ejection devices disposed on the substrate.
       A plurality of driver transistors are disposed on the substrate for driving the
       plurality of fluid ejection devices. A programmable memory matrix containing
       embedded programmable memory devices is operatively connected to the micro-
       fluid ejecting device for collecting and storing information on the semiconductor
       substrate for operation of the micro-fluid ejecting device. The programmable
       memory matrix provides a high density of memory bits embedded on the
       substrate for storing information about the micro-fluid ejecting device.

                             United States Patent No. 7,819,498

       61.     On October 26, 2010, the USPTO duly and legally issued United States

Patent No. 7,819,498 (“the ’498 patent”) entitled “Methods and systems using printhead

tank memory to determine printhead tank configuration” to inventor Jason T.

McReynolds. A true and correct copy of the ’498 patent is attached as Exhibit 5.

       62.     The ’498 patent is presumed valid under 35 U.S.C. § 282.

       63.     Slingshot owns all substantial rights, title, and interest in the ’498 patent.

       64.     As set forth in the Abstract, the ’498 patent is directed to, among other

things,

       Methods and systems using printhead tank memory to determine printhead tank
       configuration are provided in accordance with embodiments of the invention.
       One example embodiment of the invention may include a printhead ink tank.
       The printhead ink tank may include a memory tag readable by a printer memory
       tag reader in communication with a printer controller. The memory tag may
       further include ink tank configuration instructions that include at least one of an
       ink tank configuration identifier or at least one ink tank location identifier. The
       ink tank configuration instructions can cause the printer controller to perform at
       least one memory operation associated with the memory tag.




                                              18
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 19 of 37



                             United States Patent No. 7,841,712

       65.     On November 30, 2010, the USPTO duly and legally issued United States

Patent No. 7,841,712 (“the ’712 patent”) entitled “Automatic printhead and tank install

positioning” to inventors Robert Muyskens and Gregory S. Woods. A true and correct

copy of the ’712 patent is attached as Exhibit 6.

       66.     The ’712 patent is presumed valid under 35 U.S.C. § 282.

       67.     Slingshot owns all substantial rights, title, and interest in the ’712 patent.

       68.     As set forth in the Abstract, the ’712 patent is directed to, among other

things,

       A system and method for automatically determining the appropriate
       printhead/ink tank installation position to move a carrier transporting the
       printhead/ink tanks for a printing device is presented. The carrier transporting
       the printhead/ink tank moves along a carrier frame and is covered by a
       protective cover. Once the protective cover is raised on the printing device, the
       status of the ink tank is sensed. Based on the ink tank status, the printing device
       carrier is moved to the appropriate printhead/ink tank installation position. In
       one embodiment, the status of the ink tank is determined by using the ink
       presence sensor. In another embodiment, the status of the ink tank is determined
       by using near field wireless communication with the memory of the ink tank.

                             United States Patent No. 8,113,618

       69.     On February 14, 2012, the USPTO duly and legally issued United States

Patent No. 8,113,618 (“the ’618 patent”) entitled “Methods and systems using printhead

tank memory to determine printhead tank configuration” to inventor Jason T.

McReynolds. A true and correct copy of the ’618 patent is attached as Exhibit 7.

       70.     The ’618 patent is presumed valid under 35 U.S.C. § 282.

       71.     Slingshot owns all substantial rights, title, and interest in the ’618 patent.



                                              19
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 20 of 37



       72.     As set forth in the Abstract, the ’618 patent is directed to, among other

things,

       Methods and systems using printhead tank memory to determine printhead tank
       configuration are provided in accordance with embodiments of the invention.
       One example embodiment of the invention may include a printhead ink tank.
       The printhead ink tank may include a memory tag readable by a printer memory
       tag reader in communication with a printer controller. The memory tag may
       further include ink tank configuration instructions that include at least one of an
       ink tank configuration identifier or at least one ink tank location identifier. The
       ink tank configuration instructions can cause the printer controller to perform at
       least one memory operation associated with the memory tag.

                  HP’s INFRINGEMENT OF THE PATENTS-IN-SUIT

       73.     Defendant has made, used, sold, offered for sale, and continues to make,

use, sell and offer to sell in the United States thermal inkjet printers and thermal inkjet

cartridges that infringe the asserted patents.

       74.     HP’s inkjet cartridges including at least, HP 60, HP 60XL, HP 61, HP 61XL,

HP 62, HP 62XL, HP 63, HP 63 XL, HP 64, HP 64 XL, HP 65, HP 65XL, HP 97, HP 564,

HP 564XL, HP 902, HP 902XL, HP 920XL, HP 931, HP 951, HP 971 HP 932, HP 933, HP

950, HP 950XL, HP 970, HP 970 XL, HP 971 XL, HP 972, and HP 980 (collectively,

“Accused Inkjet Cartridges”) infringe at least one claim of one or more of the asserted

patents.

       75.     HP’s inkjet printers including at least, Deskjet 1000, Deskjet 1010, Deskjet

1050, Deskjet 1051, Deskjet 1055, Deskjet 1056, Deskjet 1510, Deskjet 1512, Deskjet 2050,

Deskjet 2510, Deskjet 2512, Deskjet 2514, Deskjet 2540, Deskjet 2541, Deskjet 2542,

Deskjet 2543, Deskjet 2544, Deskjet 3000, Deskjet 3050, Deskjet 3050A, Deskjet 3051A,

Deskjet 3052A, Deskjet 3054, Deskjet 3056A, Deskjet 3510, Deskjet 3511, Deskjet 3512,

                                             20
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 21 of 37



Deskjet 3516, the HP DesignJet T120, HP DesignJet T130, the HP DesignJet T520, HP

DesignJet T530, HP Photosmart C6250, HP Photosmart 6500, HP OfficeJet 2620, HP

OfficeJet 4630, HP OfficeJet 4632, HP OfficeJet 6600/6700, HP Office Jet Pro 6978, HP

OfficeJet Pro 7720, HP OfficeJet Pro 7730, HP OfficeJet Pro 7740, HP OfficeJet Pro 8600,

HP OfficeJet Pro 8610e, HP OfficeJet Pro 8710, HP OfficeJet Pro 8720, HP OfficeJet Pro

8730, HP OfficeJet Pro 8740, HP OfficeJet Pro X, ENVY 4500 e-All-in-One, ENVY 4501,

ENVY 4502, ENVY 4503 e-All-in-One, ENVY 4504 e-All-in-One, ENVY 4505, ENVY

5530 e-All-in-One, ENVY 5531 e-All-in-One, ENVY 5535 e-All-in-One, HP T120 and HP

T520 (collectively, “Accused Inkjet Printers”), infringe at least one claim of one or more

of the asserted patents.

       76.     Heater chips used in HP’s inkjet cartridges including at least, HP WBR

and MZT Heater Chips (collectively, “Accused Heater Chips”), infringe at least one

claim of the asserted patents.

       77.     The Accused Inkjet Cartridges, Accused Inkjet Printers and Accused

Heater Chips are collectively “Accused Products.”

       78.     Further discovery may reveal additional infringing Accused Products.

       79.     Defendant’s acts of infringement have damaged Plaintiff. Plaintiff is

entitled to recover from Defendant the damages Plaintiff incurred and is continuing to

incur as a result of Defendant’s wrongful acts.




                                            21
23164195
              Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 22 of 37



                          ACTS GIVING RISE TO THIS ACTION

              Count I – Infringement of United States Patent Number 6,485,124

        80.     Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

        81.     Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the ’124 patent by making, using, selling, offering for

sale, or importing into the United States products that infringe the ’124 patent. The

accused products that infringe one or more claims of the ’124 patent include, but are not

limited to, at least the HP OfficeJet Pro 7720, HP OfficeJet Pro 7730, HP OfficeJet Pro

7740.

        82.     Upon information and belief, each of the above-listed ink products have

the same type of alignment sensors, which means the above-listed products infringe

each and every element of at least claim 1 of the ’124 patent literally or under the

doctrine of equivalents. Further discovery may reveal additional infringing products

and/or models.

        83.     For example, claim 1 of the ’124 patent covers:

        1. A printing apparatus, comprising:

        a light source;

        an alignment sensor, wherein said alignment sensor includes a detector and a
        single focusing element to image a point on a media to a point on the detector;
        and

        a control unit to determine whether said printing apparatus is aligned based on a
        detection by the alignment sensor of a predetermined mark on the media.




                                               22
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 23 of 37



       84.     For example, upon inspection, and information and belief, the HP Office

Jet Pro 7740, seen in the images below, meets each and every limitation of claim 1 of the

’124 patent enumerated above.




       85.     In particular, HP Office Jet Pro 7740 includes a printing apparatus (seen in

the image on the right) that comprises a (1) a “light source;” (2) “an alignment sensor,

wherein said alignment sensor includes a detector and a single focusing element to

image a point on a media to a point on the detector;” and (3) “a control unit to

determine whether said printing apparatus is aligned based on a detection by the

alignment sensor of a predetermined mark on the media.” Accordingly, the HP Office

Jet Pro 6978 infringes each and every element of claim 1 of the ’124 patent literally or

under the doctrine of equivalents.

       86.     Defendant’s infringement of the ’124 patent has damaged Plaintiff, and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to a reasonable royalty.




                                             23
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 24 of 37



             Count II – Infringement of United States Patent Number 6,666,449

       87.      Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       88.      Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the ’449 patent by making, using, selling, offering for

sale, or importing into the United States products that infringe the ’449 patent. The

accused products that infringe one or more claims of the ’449 patent include, but are not

limited to, at least the HP OfficeJet Pro 4630, HP OfficeJet 4632, HP OfficeJet 6600/6700,

HP Office Jet Pro 6978, HP OfficeJet Pro 8600, and HP OfficeJet Pro 8610e

       89.      Upon information and belief, each of the above-listed ink products have

the same type of electropolished star wheel, which means the above-listed products

infringe each and every element of at least claim 1 of the ’449 patent literally or under

the doctrine of equivalents. Further discovery may reveal additional infringing

products and/or models.

       90.      For example, claim 1 of the ’449 patent covers:

       1. A star wheel comprising:

       a metallic body;

       a plurality of radially extending projections from said body, each said projection
       having a tip on a distal end thereof; and

       at least a portion of each of said projections having an electropolished surface.

       91.      For example, upon inspection, and information and belief, the HP Office

Jet Pro 6978, seen in the images below, meets each and every limitation of claim 1 of the

’449 patent enumerated above.

                                               24
23164195
              Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 25 of 37




       92.      In particular, the HP Office Jet Pro 6978 has a star wheel (seen in the

image on the right) that has (1) “a metallic body;” (2) “a plurality of radially extending

projections from said body, each said projection having a tip on a distal end thereof;”

and (3) “at least a portion of each of said projections having an electropolished surface.”

Accordingly, the HP Office Jet Pro 6978 infringes each and every element of claim 1 of

the ’449 patent literally or under the doctrine of equivalents.

       93.      Defendant’s infringement of the ’449 patent has damaged Plaintiff, and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to a reasonable royalty.

             Count III – Infringement of United States Patent Number 6,773,088

       94.      Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       95.      Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the’088 patent by making, using, selling, offering for sale,

or importing into the United States products that infringe the ’088 patent. The accused

products that infringe one or more claims of the ’088 patent include, but are not limited

to, at least the HP OfficeJet Pro 4630, HP OfficeJet 4632, and HP Office Jet Pro 6978.


                                               25
23164195
             Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 26 of 37



       96.       Upon information and belief, each of the above-listed products have the

same type of printer head maintenance cap, which means the above-listed products

infringe each and every element of at least claim 1 of the ’088 patent. Further discovery

may reveal additional infringing products and/or models.

       97.       For example, and without limitation, the HP OfficeJet Pro 4630, HP

OfficeJet 4632, and HP Office Jet Pro 6978 infringe each and every element of claim 1 of

the ’088 patent, literally or under the doctrine of equivalents.

       98.       For example, claim 1 of the ’088 patent covers:

       1. A printhead maintenance cap, comprising:

       a base;

       a wall portion defined by a plurality of adjoining walls, and having a proximal
       end and a distal end, said plurality of adjoining walls defining an interior region,
       said proximal end being coupled to said base; and

       a first lip extending from said distal end of said wall portion by a first extent in a
       direction non-orthogonal to said base, said first lip defining a first perimetrical
       sealing surface; and

       a second lip extending from said distal end of said wall portion by a second
       extent, said second lip being spaced apart from said first lip, said second lip
       defining a second perimetrical sealing surface

       99.       For example, upon inspection, and information and belief, the HP Office

Jet Pro 6978, seen in the images below, meets each and every limitation of claim 1 of the

’088 patent enumerated above.




                                               26
23164195
              Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 27 of 37




       100.     In particular, the HP Office Jet Pro 6978 has a printhead maintenance cap

(seen in the image on the right) that has (1) “a base;” (2) “a wall portion defined by a

plurality of adjoining walls, and having a proximal end and a distal end, said plurality

of adjoining walls defining an interior region, said proximal end being coupled to said

base;” (3) a first lip extending from said distal end of said wall portion by a first extent

in a direction non-orthogonal to said base, said first lip defining a first perimetrical

sealing surface;” and (4) “a second lip extending from said distal end of said wall

portion by a second extent, said second lip being spaced apart from said first lip, said

second lip defining a second perimetrical sealing surface.” Accordingly, the HP Office

Jet Pro 6978 infringes each and every element of claim 1 of the ’088 patent literally or

under the doctrine of equivalents.

       101.     Defendant’s infringement of the ’088 patent has damaged Plaintiff, and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to a reasonable royalty.

           Count IV – Infringement of United States Patent Number 7,311,385

       102.     Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.


                                               27
23164195
                Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 28 of 37



         103.     Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the ’385 patent by making, using, selling, offering for

sale, or importing into the United States products that infringe the ’385 patent. The

accused products that infringe one or more claims of the ’385 patent include, but are not

limited to, at least the HP OfficeJet Pro 4630, HP OfficeJet 4632, HP OfficeJet 6600/6700,

HP Office Jet Pro 6978, HP OfficeJet Pro 8600, HP OfficeJet Pro 8610e, and HP Officejet

Pro X.

         104.     Upon information and belief, each of the above-listed products have the

same type of heater chip memory that is erasable by ultraviolet light, which means the

above-listed products infringe each and every element of at least claim 1 of the ’385

patent literally or under the doctrine of equivalents. Further discovery may reveal

additional infringing products and/or models.

         105.     For example, claim 1 of the ’385 patent covers:

         1. A substrate for a micro-fluid ejecting device, the substrate comprising:

         a plurality of fluid ejection devices;

         a plurality of driver devices for driving the plurality of fluid ejection devices;

         a nonvolatile programmable memory matrix containing embedded
         programmable memory devices, the matrix capable of being operatively
         connected to the micro-fluid ejecting device for storing information for operation
         of the micro-fluid ejecting device, wherein the memory matrix is erasable by
         ultraviolet light; and

         a layer disposed adjacent the nonvolatile programmable memory matrix, said
         layer having properties sufficient to block ultraviolet light having a wavelength
         below about 400 nanometers.




                                                  28
23164195
              Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 29 of 37



       106.     For example, upon inspection, and information and belief, the HP

Officejet Pro X, seen in the images below, meets each and every limitation of claim 1 of

the ’385 patent enumerated above.




       107.     In particular, the HP Office Jet Pro 6978 has a substrate for a micro-fluid

ejecting device that has (1) “a plurality of fluid ejection devices;” (2) “a plurality of

driver devices for driving the plurality of fluid ejection devices;” (3) “a nonvolatile

programmable memory matrix containing embedded programmable memory devices,

the matrix capable of being operatively connected to the micro-fluid ejecting device for

storing information for operation of the micro-fluid ejecting device, wherein the

memory matrix is erasable by ultraviolet light;” and (4) “a layer disposed adjacent the

nonvolatile programmable memory matrix, said layer having properties sufficient to

block ultraviolet light having a wavelength below about 400 nanometers.” Accordingly,

the HP Office Jet Pro 6978 infringes each and every element of claim 1 of the ’385 patent

literally or under the doctrine of equivalents.




                                              29
23164195
              Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 30 of 37



       108.     Defendant’s infringement of the ’385 patent has damaged Plaintiff, and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to a reasonable royalty.

           Count V – Infringement of United States Patent Number 7,819,498

       109.     Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       110.     Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the ’498 patent by making, using, selling, offering for

sale, or importing into the United States products that infringe the ’498 patent. The

accused products that infringe one or more claims of the ’498 patent include, but are not

limited to, at least HP 364, HP 564, HP 902, HP 902XL, HP 920XL, HP 934, and HP 935

along with printers compatible with these ink cartridges.

       111.     Upon information and belief, each of the above-listed products have the

same memory tag for an ink tank that provides configuration instructions to the printer,

which means the above-listed products infringe each and every element of at least claim

1 of the ’498 patent literally or under the doctrine of equivalents. Further discovery may

reveal additional infringing products and/or models.

       112.     For example, claim 1 of the ’498 patent covers:

       An ink tank, comprising:

       a reservoir for holding ink; and

       a memory tag associated with the reservoir;

       wherein data stored in the memory tag includes ink tank configuration
       instructions, the ink tank configuration instructions identifying a total number of

                                               30
23164195
              Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 31 of 37



       ink tanks that are installed in a printing system when the ink tank is included as
       one of the installed tanks.

       113.     For example, upon inspection, and information and belief, the HP 902 ink

cartridge along with the compatible HP Office Jet Pro 6978, seen in the image below,

meets each and every limitation of claim 1 of the ’498 patent enumerated above.




       114.     In particular, the HP 902 ink cartridge along with the compatible HP

Office Jet Pro 6978 has an “ink tank” that has (1) “a reservoir for holding ink;” (2)

“a memory tag associated with the reservoir;” and (3) “wherein data stored in the

memory tag includes ink tank configuration instructions, the ink tank configuration

instructions identifying a total number of ink tanks that are installed in a printing

system when the ink tank is included as one of the installed tanks.” Accordingly, the

HP 902 ink cartridge along with the compatible HP Office Jet Pro 6978 infringe each and

every element of claim 1 of the ’498 patent literally or under the doctrine of equivalents.

       115.     Defendant’s infringement of the ’498 patent has damaged Plaintiff, and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to a reasonable royalty.



                                             31
23164195
              Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 32 of 37



            Count VI – Infringement of United States Patent Number 7,841,712

       116.     Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       117.     Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the ’712 patent by making, using, selling, offering for

sale, or importing into the United States products that infringe the ’712 patent

including, but not limited to, inkjet cartridges. The accused products that infringe one

or more claims of the ’712 patent include, but are not limited to, at least the HP

DesignJet T120, HP DesignJet T130, the HP DesignJet T520, and HP DesignJet T530.

       118.     Upon information and belief, each of the above-listed products have the

same two-position stop architecture for replacing ink tank or printheads, which means

the above-listed products infringe each and every element of at least claim 9 of the ’712

patent literally or under the . Further discovery may reveal additional infringing

products and/or models.

       119.     For example, and without limitation, the HP DesignJet T120, HP DesignJet

T130, the HP DesignJet T520, and HP DesignJet T530 infringe each and every element of

claim 9 of the ’712 patent literally or under the doctrine of equivalents.

       120.     For example, claim 9 of the ’712 patent covers:

       9.       A printing device comprising:

       a carrier for transporting at least one semi-permanent printhead and at least one
       ink tank, wherein the carrier moves along a carrier frame and during printhead
       and ink tank replacement or installation is configured to stop at either a first or
       second of two different positions along the carrier frame;



                                               32
23164195
              Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 33 of 37



       a first sensor for determining a status of the at least one ink tank;

       a second sensor for determining a presence or not of the printhead; and

       a processor for determining an appropriate installation position from the two
       different positions for said replacement or installation of the at least one
       printhead or the at least one ink tank to move the carrier along the carrier frame
       based on the status of the at least one ink tank and the presence of the printhead.

       121.     For example, upon inspection, and information and belief, the HP

DesignJet T530, seen in the images below, meets each and every limitation of claim 9 of

the ’712 patent enumerated above.




       122.     In particular, the HP DesignJet T530 is a printing device comprising (1) “a

carrier for transporting at least one semi-permanent printhead and at least one ink tank,

wherein the carrier moves along a carrier frame and during printhead and ink tank

replacement or installation is configured to stop at either a first or second of two

different positions along the carrier frame;” (2) “a first sensor for determining a status of

the at least one ink tank;” (3) a second sensor for determining a presence or not of the

printhead;” and(4) “a processor for determining an appropriate installation position

from the two different positions for said replacement or installation of the at least one

printhead or the at least one ink tank to move the carrier along the carrier frame based


                                             33
23164195
              Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 34 of 37



on the status of the at least one ink tank and the presence of the printhead.”

Accordingly, the HP Office Jet Pro 6978 infringes each and every element of claim 9 of

the ’712 patent literally or under the doctrine of equivalents.

       123.     Defendant’s infringement of the ’712 patent has damaged Plaintiff, and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to a reasonable royalty.

           Count VII– Infringement of United States Patent Number 8,113,618

       124.     Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       125.     Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the ’618 patent by making, using, selling, offering for

sale, or importing into the United States products that infringe the ’618 patent. The

accused products that infringe one or more claims of the ’618 patent include, but are not

limited to, at least HP 364, HP 564, HP 902, HP 902XL, HP 920XL, HP 934, and HP 935

cartridges.

       126.     Upon information and belief, each of the above-listed products have the

same memory tag for an ink tank that includes configuration instructions, which means

the above-listed products infringe each and every element of at least claim 1 of the ’618

patent literally or under the doctrine of equivalents. Further discovery may reveal

additional infringing products and/or models.

       127.     For example, claim 1 of the ’618 patent covers:




                                               34
23164195
              Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 35 of 37



       1. An ink tank, comprising: a housing for holding ink; and a memory tag
       associated with the housing; wherein data stored in the memory tag includes ink
       tank configuration instructions, the ink tank configuration instructions
       identifying a total number of ink wells that are anticipated for installation in a
       printing system when the ink tank is included as one of the installation tanks.

       128.     For example, upon inspection, and information and belief, the HP 902 ink

cartridge along with the compatible HP Office Jet Pro 6978, seen in the image below,

meets each and every limitation of claim 1 of the ’618 patent enumerated above.




       129.     In particular, the HP 902 ink cartridge along with the compatible HP

Office Jet Pro 6978, has an “ink tank” that has (1) “housing for holding ink;” (2) “a

memory tag associated with the housing;” and (3) “data stored in the memory tag

includes ink tank configuration instructions, the ink tank configuration instructions

identifying a total number of ink wells that are anticipated for installation in a printing

system when the ink tank is included as one of the installation tanks.” Accordingly, the

HP 902 ink cartridge along with the compatible HP Office Jet Pro 6978 infringe each and

every element of claim 1 of the ’618 patent literally or under the doctrine of equivalents.




                                             35
23164195
               Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 36 of 37



        130.     Defendant’s infringement of the ’618 patent has damaged Plaintiff, and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to a reasonable royalty.

                                    PRAYER FOR RELIEF

        Plaintiff respectfully requests this Court to enter the following legal and

equitable relief in favor of Plaintiff and against Defendant as a result of Defendant’s

infringing conduct:

        a.       A judgment that Defendant has directly infringed, either literally or under

the doctrine of equivalents, one or more claims of the asserted patents;

        b.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C.

§ 284 for Defendant’s past infringement, and any continuing or future infringement of

the asserted patents, including pre or post judgment interest, costs, and disbursements

as justified under 35 U.S.C. § 284.

        c.       Declare this case exceptional and award Slingshot its reasonable attorneys’

fees as the prevailing party as provided by 35 U.S.C. § 285.

        d.       Such other and further relief as the Court deems just and proper.



                                        Jury Demand

        Plaintiff, pursuant to Federal Rule of Civil Procedure 38(b), demands a trial by

jury.




                                              36
23164195
           Case 6:19-cv-00364 Document 1 Filed 06/11/19 Page 37 of 37



Dated: June 11, 2019                 Respectfully submitted,


                                     /s/Raymond W. Mort, III
                                     Raymond W. Mort, III
                                     Texas State Bar No. 00791308
                                     raymort@austinlaw.com

                                     THE MORT LAW FIRM, PLLC
                                     100 Congress Avenue, Suite 2200
                                     Austin, Texas 78701
                                     Tel/Fax: 512-865-7950

                                     Of Counsel:
                                     Ronald M. Daignault (pro hac vice to be filed)
                                     Chandran B. Iyer (pro hac vice to be filed)
                                     Michael A. Siem (pro hac vice to be filed
                                     rdaignault@goldbergsegalla.com
                                     ciyer@goldbergsegalla.com
                                     msiem@ goldbergsegalla.com
                                     GOLDBERG SEGALLA LLP
                                     711 Third Avenue, Suite 1900
                                     New York, New York 10017
                                     Telephone: (646) 292-8700

                                     Richard Juang (pro hac vice to be filed)
                                     rjuang@goldbergsegalla.com
                                     GOLDBERG SEGALLA LLP
                                     8000 Maryland Avenue, Suite 640
                                     St. Louis, Missouri 63105
                                     Telephone: (314) 446-3367

                                     Attorneys for Plaintiff




                                       37
23164195
